Exhibit 10.1

FOURTH AMENDMENT TO MASTER LEASE

This AMENDMENT TO MASTER LEASE (the “Amendment”) is entered into as of March 7,
2019 (the “Effective Date”), by and between MGP Lessor, LLC, a Delaware limited
liability company (together with its permitted successors and assigns,
“Landlord”), and MGM Lessee, LLC, a Delaware limited liability company (together
with its permitted successors and assigns, “Tenant”). Capitalized terms used in
this Amendment and not otherwise defined herein shall have the meanings set
forth in the Master Lease (as hereinafter defined).

RECITALS

A. Landlord and Tenant have entered into that certain Master Lease dated as of
April 25, 2016 (the “Master Lease”), as amended by that certain First Amendment
to Master Lease dated as of August 1, 2016, as further amended by that certain
Second Amendment to Master Lease dated as of October 5, 2017, and as further
amended by that certain Third Amendment to Master Lease dated January 29, 2019.

B. Tenant has requested that Landlord pay certain amounts in connection with
certain Tenant Capital Improvements set forth on Schedule I attached hereto
(collectively, the “Park MGM Tenant Capital Improvements”) on such arms-length
terms and conditions as agreed to by Landlord and Tenant.

C. Landlord and Tenant desire to amend the Rent payable by Tenant under the
Master Lease to account for Landlord paying such amounts in connection with the
Park MGM Tenant Capital Improvements.

D. Landlord and Tenant have entered into a Master Transaction Agreement dated
December 20, 2018 (the “MTA”), as amended by that certain First Amendment to
Master Transaction Agreement dated March 7, 2019, pursuant to which Tenant has
received certain consideration for entering into this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Tenant Capital Improvements

1.1 Funding of Tenant Capital Improvements. Tenant has completed the Park MGM
Tenant Capital Improvements prior to the execution of this Amendment.

1.2 Benefits of Ownership. Notwithstanding anything to the contrary set forth in
the Master Lease, including, without limitation Section 11.1(b), at all times
from and after the Effective Date, for all federal, state and local income tax
purposes, the Park MGM Tenant Capital Improvements shall deemed to be the
property of the Landlord and Landlord shall be entitled to all benefits of
ownership of the Park MGM Tenant Capital Improvements, including depreciation.



--------------------------------------------------------------------------------

1.3 Deconsolidation Growth Capital Improvements. For the avoidance of doubt,
Landlord and Tenant acknowledge and agree that the Park MGM Capital Tenant
Improvements shall be deemed for all purposes (i) to be Capital Improvements,
and (ii) to not be Deconsolidation Growth Capital Improvements or
Deconsolidation Maintenance Capital Improvements.

1.4 Award Distribution. Notwithstanding anything to the contrary set forth in
the Master Lease, including, without limitation Section 15.2, the portion of any
Award allocated to the Park MGM Tenant Capital Improvements shall belong to and
be paid to Landlord.

ARTICLE II

Amendment

2.1 Base Rent. From and after the date of payment of the Park MGM Consideration
(as defined in the MTA), the amount of Base Rent payable pursuant to the Master
Lease shall be increased by an amount equal to Forty Five Million Dollars
($45,000,000). Such increase in Base Rent shall be prorated for any partial
calendar month on a daily basis and Base Rent for the month in which this
Amendment is signed will be payable on the Effective Date.

2.2 Percentage Rent. From and after the date of payment of the Park MGM
Consideration, the amount of Percentage Rent payable pursuant to the Master
Lease shall be increased by an amount equal to Five Million Dollars ($5,000,000)
(the “Percentage Rent Adjustment Amount”). The Percentage Rent Adjustment Amount
payable during any Lease Year or portion thereof consisting of more or less than
twelve (12) calendar months shall be prorated on a monthly basis such that the
Percentage Rent Adjustment Amount that in included within the Percentage Rent
for each calendar month is equal to the Percentage Rent Adjustment Amount
divided by twelve (12). In the event the month in which the Percentage Rent
Adjustment Amount takes effect is a partial month, Tenant shall pay
(i) Percentage Rent (calculated without application of the Percentage Rent
Adjustment Amount) for such month in accordance with Section 3.1 of the Master
Lease and (ii) a portion of the Percentage Rent Adjustment Amount which shall be
prorated on a daily basis such that the Percentage Rent Adjustment Amount for
such calendar month is equal to the monthly Percentage Rent Adjustment Amount
divided by the actual number of days in such month and multiplied by the number
of days for which the adjustment is applicable.

2.3 Park MGM. From and after the Effective date, all references in the Master
Lease to “Monte Carlo Hotel and Casino” is hereby replaced with “Park MGM”.

ARTICLE III

Reaffirmation of Guaranty

3.1 Reaffirmation of Guaranty. By executing this Amendment, Guarantor
acknowledges and agrees that Tenant’s obligations under the Master Lease have
been modified by this Amendment and therefore Guarantor’s Obligations (as
defined in the Guaranty) have been modified by this Amendment. Guarantor hereby
reaffirms the Guaranty and Guarantor’s Obligations thereunder, as modified by
this Amendment.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous

4.1 No Further Amendment. The Master Lease shall remain in full force and
effect, unmodified, except as expressly set forth in Articles I and II above.

4.2 Governing Law. Subject to Section 41.5 of the Master Lease, this Amendment
shall be governed by, and construed and enforced in accordance with, the
internal laws of the State of New York without regard to conflicts of laws
principals.

4.3 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument.

SIGNATURES ON FOLLOWING PAGE

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to Master Lease has been executed by Landlord
and Tenant as of the date first written above.

 

LANDLORD: MGP Lessor, LLC By:      

/s/ Andrew Hagopian III

  Name: Andrew Hagopian III   Title:   Secretary

 

TENANT: MGM Lessee, LLC By:      

/s/ Andrew Hagopian III

  Name: Andrew Hagopian III   Title:   Assistant Secretary

Guarantor executes this Amendment solely for purposes of the acknowledgement and
reaffirmation of Guaranty contained in Article 3 hereof.

 

GUARANTOR: MGM Resorts International By:      

/s/ Andrew Hagopian III

  Name: Andrew Hagopian III  

Title:   Chief Corporate Counsel and

           Assistant Secretary

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

TENANT CAPITAL IMPROVEMENTS

All Tenant Capital Improvements made to the Park MGM Property from the date of
the Master Lease through the Effective Date, including, without limitation, the
following:

 

1.

Room Renovations;

 

2.

Addition of Park Theatre;

 

3.

F&B Build Out; and

 

4.

Addition of NoMad Hotel.

 

5